DETAILED ACTION
Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,600,424 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims refer to a method for decoding a digital audio signal that was encoded using both predictive coding and transform coding that involves the predictive decoding of a preceding frame, upon detecting the loss of a current frame, generating a replacement frame for the current frame using prediction, generating an additional segment of the digital audio signal using prediction, temporarily storing the additional segment, and after receiving the next frame, decoding that next frame using the generated additional segment.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,600,424 B2.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,600,424 B2.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,600,424 B2.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,600,424 B2.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,600,424 B2.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,600,424 B2.
Instant claim
U.S. 10,600,424 B2
Claim 1
Claim 1
A method for decoding a digital audio signal encoded using predictive coding and transform coding, wherein the method comprises the following operations:
A method for decoding a digital audio signal encoded using predictive coding and transform coding, wherein the method comprises the following operations:
predictive decoding of a preceding frame of the digital audio signal, encoded by a set of predictive coding parameters
predictive decoding of a preceding frame of the digital audio signal, encoded by a set of predictive coding parameters
upon detecting the loss of a current frame of the encoded digital audio signal, before receiving a next frame following the current frame, and thus regardless of whether the next frame is encoded using predictive coding or encoded using transform coding or is a transition frame:
upon detecting the loss of a current frame of the encoded digital audio signal, before receiving a next frame following the current frame, and thus regardless of whether the next frame is encoded using predictive coding or encoded using transform coding or is a transition frame
generating, by prediction, from at least one predictive coding parameter encoding the preceding frame, a replacement frame for the current frame;
generating, by prediction, from at least one predictive coding parameter encoding the preceding frame, a replacement frame for the current frame
generating, by prediction, from at least one predictive coding parameter encoding the preceding frame, an additional segment of digital audio signal
generating, by prediction, from at least one predictive coding parameter encoding the preceding frame, an additional segment of digital audio signal
temporarily storing said additional segment of digital audio signal
temporarily storing said additional segment of digital audio signal
upon receiving of the next frame, if the next frame is encoded using transform coding or is a transition frame from predictive coding to transform coding, the method further comprises decoding said next frame using 

wherein the next frame is a transition frame comprising at least one sub-frame encoded by predictive coding via a core predictive coder operating at a second frequency that is different from the first frequency.
wherein the next frame of encoded digital audio signal comprises at least one segment encoded by transform and decoding the next frame comprises a sub-step of overlap-adding the additional segment of digital audio signal and said segment encoded by transform by applying the following formula: 
                                
                                    S
                                    
                                        
                                            i
                                        
                                    
                                    =
                                    B
                                    
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            i
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        /
                                                        
                                                            r
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            1
                                            -
                                            
                                                
                                                    i
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    L
                                                                
                                                                /
                                                                
                                                                    r
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    ∙
                                    T
                                    
                                        
                                            i
                                        
                                    
                                
                            

where:
r is a coefficient representing the length of the generated additional segment; 
i is a time corresponding to a sample of the next frame, between 0 and L/r;
L is the length of the next frame;
S(i) is the amplitude of the next frame after addition, for sample i;
B(i) is the amplitude of the segment decoded by transform, for sample i;
T(i) is the amplitude of the additional segment of digital signal, for sample i.
Claim 2
Claim 1
The method according to claim 1, wherein decoding the next frame comprises a sub-step of overlap-adding the additional segment of digital audio signal and said segment encoded by transform.
wherein the next frame of encoded digital audio signal comprises at least one segment encoded by transform and decoding the next frame comprises a sub-step of overlap-adding the additional segment of digital audio signal and said segment encoded by transform by applying the following formula …
Claim 3
Claim 4
The method according to claim 1, wherein the next frame comprises a bit indicating the frequency of the core predictive coding used.
The method according to claim 3, wherein the next frame comprises a bit indicating the frequency of the core predictive coding used.
Claim 4
Claim 5
The method according to claim 1, wherein the step of generating, by prediction, the replacement frame further comprises an updating of the internal memories of the decoder, and
The method according to claim 1, wherein the step of generating, by prediction, the replacement frame further comprises an updating of the internal memories of the decoder, and 
wherein the step of generating, by prediction, an additional segment of digital audio signal comprises the following sub-operations: 
wherein the step of generating, by prediction, an additional segment of digital audio signal comprises the following sub-operations:

copying to a temporary memory, from memories of the decoder that were updated during the step of generating, by prediction, the replacement frame
generating the additional segment of digital audio signal, using the temporary memory
generating the additional segment of digital audio signal, using the temporary memory.
Claim 5
Claim 6
The method according to claim 1, wherein the step of generating, by prediction, an additional segment of digital audio signal comprises the following sub-operations: 
The method according to claim 1, wherein the step of generating, by prediction, an additional segment of digital audio signal comprises the following sub-operations: 
generating, by prediction, an additional frame from at least one predictive coding parameter encoding the preceding frame;
generating, by prediction, an additional frame from at least one predictive coding parameter encoding the preceding frame;
extracting a segment of the additional frame; and
extracting a segment of the additional frame; and
wherein the additional segment of digital audio signal corresponds to the first half of the additional frame.
wherein the additional segment of digital audio signal corresponds to the first half of the additional frame.
Claim 6
Claim 7
A non-transitory computer readable storage medium, with a program stored thereon, said program comprising instructions for implementing the method according to claim 1, when these instructions are executed by a processor.
A non-transitory computer readable storage medium, with a program stored thereon, said program comprising instructions for implementing the method according to claim 1, when these instructions are executed by a processor.
Claim 7
Claim 8
A decoder for a digital audio signal encoded using predictive coding and transform coding, wherein the decoder comprises:
A decoder for a digital audio signal encoded using predictive coding and transform coding, wherein the decoder comprises:
a detection unit for detecting the loss of a current frame of the digital audio signal;
a detection unit for detecting the loss of a current frame of the digital audio signal;
a predictive decoder comprising a processor arranged to carry out the following operations, upon detection of the loss of the current frame and before receiving of a next frame following the current frame, and thus regardless of whether the next frame is encoded using predictive coding or encoded using transform coding or is a transition frame:
a predictive decoder comprising a processor arranged to carry out the following operations, upon detection of the loss of the current frame and before receiving of a next frame following the current frame, and thus regardless of whether the next frame is encoded using predictive coding or encoded using transform coding or is a transition frame:
predictive decoding of a preceding frame of the digital audio signal, coded by a set of predictive coding parameters;
predictive decoding of a preceding frame of the digital audio signal, coded by a set of predictive coding parameters;
generating, by prediction, from at least one predictive coding parameter encoding the preceding frame, a replacement frame for the current frame;
generating, by prediction, from at least one predictive coding parameter encoding the preceding frame, a replacement frame for the current frame;
generating, by prediction, from at least one predictive coding parameter encoding the preceding frame, an additional segment of digital audio signal; and
generating, by prediction, from at least one predictive coding parameter encoding the preceding frame, an additional segment of digital audio signal; and
temporarily storing said additional segment of digital audio signal in temporary memory;
temporarily storing said additional segment of digital audio signal in temporary memory;

upon receiving of the next frame, the predictive decoder further comprises a transform decoder comprising a processor arranged to decode said next frame using said additional segment of digital audio signal,
wherein the next frame is a transition frame comprising at least one sub- frame encoded by predictive coding via a core predictive coder operating at a second frequency that is different from the first frequency.
wherein the next frame of encoded digital audio signal comprises at least one segment encoded by transform and decoding the next frame comprises a sub-step of overlap-adding the additional segment of digital audio signal and said segment encoded by transform by applying the following formula: 
                                
                                    S
                                    
                                        
                                            i
                                        
                                    
                                    =
                                    B
                                    
                                        
                                            i
                                        
                                    
                                    ∙
                                    
                                        
                                            i
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        /
                                                        
                                                            r
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            1
                                            -
                                            
                                                
                                                    i
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    L
                                                                
                                                                /
                                                                
                                                                    r
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    ∙
                                    T
                                    
                                        
                                            i
                                        
                                    
                                
                            

where:
r is a coefficient representing the length of the generated additional segment; 
i is a time corresponding to a sample of the next frame, between 0 and L/r;
L is the length of the next frame;
S(i) is the amplitude of the next frame after addition, for sample i;
B(i) is the amplitude of the segment decoded by transform, for sample i;
T(i) is the amplitude of the additional segment of digital signal, for sample i.
Claim 8
Claim 9
The decoder according to claim 7, wherein said decoder further comprises a decoding unit comprising a processor arranged to perform an overlap-add between the additional segment of digital audio signal and said segment coded by transform.
The decoder according to claim 8, wherein said decoder further comprises a decoding unit comprising a processor arranged to perform an overlap-add between the additional segment of digital audio signal and said segment coded by transform.


Claim Interpretation
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(f):

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is:
“a detection unit for detecting …” in claim 7;
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a processor [0053], [0055] and a mobile phone or a computer [0100] as the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 2, 3, 4, 5, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal et al (US 2014/0019142 A1: hereafter – Mittal) in view of in view of Chen (US 2002/0007273 A1) further in view of Titchener et al (US 2011/0046761 A1: hereafter – Titchener) and further in view of Mittal et al (US 2013/0173259 A1: hereafter – Mittal-2).
For claim 1, Mittal discloses a method for decoding a digital audio signal encoded using predictive coding and transform coding (Mittal: [0013] — method of decoding an audio signal; [0014] — audio signal received making use of code excited linear prediction (as the predictive coding) and modified discrete cosine transform (as the transform coding)), wherein the method comprises the following operations:
predictive decoding of a preceding frame of the digital audio signal, encoded by a set of predictive coding parameters (Mittal: [0024] — “[t]he choice of gains may be based on the particular types of time domain and transform domain coding used and other parameters related to the time domain and transform portions of the audio” indicating the presence of predictive coding parameters; FIG. 2 sections 205, 210 which are preceding frames that were encoded by a set of predictive coding parameters; [0016] — the transition decoding technique); and
upon detecting the loss of a current frame of the encoded digital audio signal, before receiving a next frame following the current frame, [[and thus regardless of whether the next frame is encoded using predictive coding or encoded using transform coding or is a transition frame]] (Mittal: [0018] — loss recovery (indicating that the detection of a loss in the frames of the signal); FIG. 3 Steps 305, 310, 312, 315 — provides for identifying (or detecting) the lost frames, identifying the frames before the lost ones and performing a replacement on those lost frames before continuing on to identify the (next) frames that follow the lost frames):
generating, by prediction, from at least one predictive coding parameter encoding the preceding frame, a replacement frame for the current frame (Mittal: [0018] — “the frame of coded audio 210 (FIG. 2) that immediately precedes the sequence of lost frames (in an example of one lost frame, frame 215 in FIG. 2) is identified as having been encoded using a time domain coding method. At step 312 (FIG. 3), the lost frames in the sequence are replaced using known techniques for replacing audio samples of lost time domain coded frames” (indicating predictive decoding));
generating, by prediction, from at least one predictive coding parameter encoding the preceding frame, an additional segment of digital audio signal (Mittal: [0022]-[0023], Equation (1) —                         
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    g
                                
                            
                            
                                
                                    i
                                
                            
                            =
                            α
                            ∙
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    s
                                
                            
                            
                                
                                    i
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            +
                            β
                            ∙
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    a
                                
                            
                            
                                
                                    i
                                    +
                                    
                                        
                                            T
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     with                         
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    s
                                
                            
                            
                                
                                    0
                                
                            
                        
                     being “the last sample value of a selected decoded time domain frame from which the transition gap filler audio sample values” and thereby gives that                         
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    s
                                
                            
                            
                                
                                    i
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     is the additional segment of the digital audio signal which was generated by prediction); and
upon receiving of the next frame, if the next frame is encoded using transform coding or is a transition frame from predictive coding to transform coding, the method further comprises decoding said next frame using said additional segment of digital audio signal (Mittal: [0016] — “[w]hen changing from decoding a time domain portion of the audio signal to decoding a subsequent transform domain portion of the audio signal, the first frame that is transform coded is called the transition frame”; [0022]-[0023], Equation (1) —                         
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    g
                                
                            
                            
                                
                                    i
                                
                            
                            =
                            α
                            ∙
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    s
                                
                            
                            
                                
                                    i
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            +
                            β
                            ∙
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    a
                                
                            
                            
                                
                                    i
                                    +
                                    
                                        
                                            T
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     with                         
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    s
                                
                            
                            
                                
                                    0
                                
                            
                        
                     being “the last sample value of a selected decoded time domain frame from which the transition gap filler audio sample values” and thereby gives that                         
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    s
                                
                            
                            
                                
                                    i
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     is the additional segment of the digital audio signal which was generated by prediction; [0020] — “[t]he first decoded audio portion 520 (FIG. 5) comprises a set of estimated audio samples,                         
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    g
                                
                            
                        
                    , and may also be described as a transition gap filler 520”; from FIGs. 2 & 5 it is seen that sections 215 and 220 are sections encoded in transform, and then the obtained transition gap filler 520 is the next frame that gets decoded                         
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    g
                                
                            
                        
                     making use of the additional segment                         
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    s
                                
                            
                            
                                
                                    i
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    ), the next frame of encoded digital audio signal comprising at least one segment encoded by transform (Mittal: FIG. 2 section 215, 220 being segments encoded by transform) [[and the preceding frame is encoded by predictive coding via a core predictive coder operating at a first frequency]].
The reference of Mittal fails to explicitly teach the limitation about considering if the next frame is encoded by predictive or transform coding. The reference of Chen is now introduced to teach this as:
upon detecting the loss of a current frame of the encoded digital audio signal, before receiving a next frame following the current frame, and thus regardless of whether the next frame is encoded using predictive coding or encoded using transform coding or is a transition frame (Chen: [0033] — performing frame loss concealment (regardless of the coding format that was used on the frame and also before the next frame is received)).
The reference of Mittal provides teaching for recovering a lost frame when the next frame was encoded by transform coding or is a transition frame by generating an additional segment to be applied to the section. It differs from the claimed invention in that the claimed invention further provides that the additional segment is generated regardless of the next frame having been encoded by predictive coding, transform coding, or is a transition frame. This is not new to the art as the reference of Chen is made available to teach above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Chen into that of Mittal, given the predictable result of having made available the necessary additional segment for recovering a frame which would then be easily applied when the coding technique of the next frame gets determined, thereby not just having to generate it at the time the next frame gets received.
The combination of Mittal in view of Chen fails to teach the further limitations of this claim, for which Titchener is now introduced to teach as:
temporarily storing said additional segment of digital audio signal (Titchener: [0089] — memory for temporarily storing internal decoded values).
The combination of Mittal in view of Chen provides teaching for generating an additional segment of digital audio signal. It differs from the claimed invention in that the claimed invention further provides teaching for temporarily storing the additional segment of the digital audio signal. This isn’t new to the art as the reference of Titchener provides such a random access memory at the decoder for temporary storage of internal decoded value. Hence, at the time the application was effectively filed, one of ordinary 
The combination of Mittal in view of Chen further in view of Titchener fails to disclose the further limitations of this claim, for which Mittal-2 is now introduced to teach as:
upon receiving of the next frame, if the next frame is encoded using transform coding or is a transition frame from predictive coding to transform coding, the method further comprises decoding said next frame using said additional segment of digital audio signal, the next frame of encoded digital audio signal comprising at least one segment encoded by transform and the preceding frame is encoded by predictive coding via a core predictive coder operating at a first frequency (Mittal-2: [0021] — the use of a LPC or more particularly, CELP which are predictive coding techniques that are applied to switching between speech and audio frames; [0022] — transitioning between speech and audio codecs; [0024] — a hybrid coder which can select a mode for encoding a signal on a frame-by-frame basis (thereby inherently indicating that a frame of a signal can be encoded by using a first frequency and a second frame can be encoded using a second frequency if there is a transition between, say a speech frame to an audio frame; all these being an example of a core predictive coding)), and
wherein the next frame is a transition frame comprising at least one sub-frame encoded by predictive coding via a core predictive coder operating at a second frequency that is different from the first frequency (Mittal-2: [0021] — the use of a LPC or more particularly, CELP which are predictive coding techniques that are applied to switching between speech and audio frames; [0022] — transitioning between speech and audio codecs such that the second frame can require a different codec, thereby being a transition frame (and the frame is a subset of itself, thereby being able to teach the sub-frame); [0024] — a hybrid coder which can select a mode for encoding a signal on a frame-by-frame basis (thereby inherently indicating that a frame of a signal can be encoded by using a first frequency and a second frame can be encoded using a second frequency if there is a transition between, say a speech frame to an audio frame; all these being an example of a core predictive coding)).
The combination of Mittal in view of Chen further in view of Titchener teaches of receiving frames of the audio signal that were encoded by transform coding and by predictive coding. It differs from the claimed invention in that the claimed invention further teaches of encoding some consecutive frames of a signal under predictive coding by two different frequencies. This is however not new to the art as Mittal-2 is seen to provide such a teaching. Hence, at the time of filing the application, one of ordinary skill in the art would have found it obvious to incorporate the teaching of making use of two different frequencies to encode consecutive frames of an audio signal (as taught by Mittal-2), into improving the technique of the combination of Mittal in view of Chen, given the predictable result of properly adapting to characteristics of the sound of each frame, thereby making the overall quality of the audio much better than a situation whereby the entire signal (having changes in sound) is encoded at one frequency.
For claim 2, claim 1 is incorporated and the combination of Mittal in view of Chen further in view of Titchener and further in view of Mittal-2 discloses the method according to claim 1, wherein decoding the next frame comprises a sub-step of overlap-adding the additional segment of digital audio signal and said segment encoded by transform (Mittal: [0022]-[0023], Equation (1) —                         
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    g
                                
                            
                            
                                
                                    i
                                
                            
                            =
                            α
                            ∙
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    s
                                
                            
                            
                                
                                    i
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            +
                            β
                            ∙
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    a
                                
                            
                            
                                
                                    i
                                    +
                                    
                                        
                                            T
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     being the overlap-adding of the additional segment of digital audio signal                         
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    s
                                
                            
                            
                                
                                    i
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    a
                                
                            
                            
                                
                                    0
                                
                            
                        
                     “is the first sample value of a selected decoded transform frame from which the transition gap filler audio sample values” in order to give                         
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    a
                                
                            
                            
                                
                                    i
                                    +
                                    
                                        
                                            T
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     as the segment encoded by transform; [0016] — “(a value greater than the transition gap provides for overlap smoothing of samples values that are in an overlap region resulting from length of the resulting vector being longer than the transition gap). The values that are varied during the search are the positions of the vectors that are combined (one within the time domain frame preceding the transition frame and one from the transition frame), and the gain used for each vector”; [0021] — overlap smoothing, also being overlap-adding).
For claim 3, claim 1 is incorporated and the combination of Mittal in view of Chen further in view of Titchener and further in view of Mittal-2 discloses the method, wherein the next frame comprises a bit indicating the frequency of the core predictive coding used (Mittal-2: [0015] — having information bits (of which the metadata is a part of) which store information about the encoding within the frames and inherently is known to include information as encoding frequencies of the frames).
For claim 4, claim 1 is incorporated and the combination of Mittal in view of Chen further in view of Titchener and further in view of Mittal-2 discloses the method, wherein the step of generating, by prediction, the replacement frame further comprises an updating of the internal memories of the decoder (Mittal: [0018] — lost frames of the sequence are replaced; [0016] — a synthesis memory (a buffer memory being known to be present at the decoder for storing working decoded values;
also - Titchener: [0089] — memory for temporarily storing internal decoded values), and
wherein the step of generating, by prediction, an additional segment of digital audio signal comprises the following sub-operations:
                        
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    s
                                
                            
                            
                                
                                    0
                                
                            
                        
                     being the last sample value that was decoded by time domain (the predictive decoding) of which subsequent values as                         
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    s
                                
                            
                            
                                
                                    i
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     would also be inherently temporarily saved so they can be applied to the equation to be obtained as the last replacement frame generated by prediction);
generating the additional segment of digital audio signal, using the temporary memory (Mittal: [0022]-[0023], Equation (1) — applying the generated                         
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    s
                                
                            
                            
                                
                                    i
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     values into generating the additional segment of the digital signal as                         
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    g
                                
                            
                            
                                
                                    i
                                
                            
                        
                    ).
For claim 5, claim 1 is incorporated and the combination of Mittal in view of Chen further in view of Titchener and further in view of Mittal-2 discloses the method according to claim 1, wherein the step of generating, by prediction, an additional segment of digital audio signal comprises the following sub-operations:
generating, by prediction, an additional frame from at least one predictive coding parameter encoding the preceding frame (Mittal: [0020]-[0021], Equation (1) —                         
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    g
                                
                            
                            
                                
                                    i
                                
                            
                            =
                            α
                            ∙
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    s
                                
                            
                            
                                
                                    i
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            +
                            β
                            ∙
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    a
                                
                            
                            
                                
                                    i
                                    +
                                    
                                        
                                            T
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     with                         
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    s
                                
                            
                            
                                
                                    0
                                
                            
                        
                     being “the last sample value of a selected decoded time domain frame from which the transition gap filler audio sample values” and thereby gives that                         
                            
                                
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                
                                
                                    s
                                
                            
                            
                                
                                    i
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     is the additional segment of the digital audio signal which was generated by prediction);
extracting a segment of the additional frame (Mittal: [0024], Equation 2(a) — a generated segment as the additional segment that is half the length of the frame length); and
a generated segment as the additional segment that is half the length of the frame length).
For claim 6, the combination of Mittal in view of Chen further in view of Titchener and further in view of Mittal-2 discloses a non-transitory computer readable storage medium, with a program stored thereon, said program comprising instructions for implementing the method according to claim 1, when these instructions are executed by a processor (Mittal: [0027] — memory, processors; [0033] — operation through software).
As for claim 7, apparatus claim 7 to a decoder and method claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step. FIG. 9 of Mittal provides a processor capable of reading on the claimed invention and [0016] also provides a decoder. Accordingly, claim 7 is similarly rejected under the same rationale as applied above with respect to method claim 1.
As for claim 8, apparatus claim 8 and method claim 2 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step. FIG. 9 of Mittal provides a processor capable of reading on the claimed invention. Accordingly, claim 8 is similarly rejected under the same rationale as applied above with respect to method claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Hou, Huan, and Weibei Dou. “Real-time audio error concealment method based on sinusoidal model.” 2008 International Conference on Audio, Language and Image Processing, IEEE teaches of generating a reconstructed waveform to fill in a lost frame involving the use of an overlap-add between a generated lost frame and the next first good frame (Page 21 Col 1 Par 5).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657